Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25W

 

 

TWENTY-FOURTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Twenty-fourth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following as of the Effective Date:

 

1.    Customer is currently utilizing CSG’s Recurring Credit Card Authorization
Services and now desires to utilize CSG’s Card Account Update ("CAU") recurring
services.  As a result, for the fees set forth in Schedule F, Schedule C,
Recurring Services, is amended by adding "Card Account Update Service" follows:

 

a.    Card Account Update ("CAU") Service.  CSG will submit a file of Customer's
Subscribers' accounts that have recurring credit and debit cards on file to
Chase Paymentech.  Chase Paymentech will update and return the updated file
which will automatically be entered into ACP.  Updates to such Customer's
Subscribers' card accounts may include, but are not limited to, card expiration
dates, association changes, and information related to lost or stolen
cards.  Fees assessed by Chase Paymentech for file updates will be billed
directly to Customer, per the separate merchant agreement between Customer and
Chase Paymentech.  

 

b.    Schedule C-3, Financial Services, is modified by adding "Exhibit C-3(e).
Card Account Update Service" attached to this Amendment at Attachment 1 and
incorporated herein by reference.

 

2.    As a result, upon execution of this Amendment and pursuant to the terms
and conditions of the Agreement, which include Exhibit C-3(e), "Card Account
Update Service." Schedule F, "Fees," of the Agreement, shall be amended to
include the following fees for the Card Account Update Service:

 

       CSG SERVICES

       IV. Credit Management and Collections

       D. Card Account Update Service

Description of Item/Unit of Measure

Frequency

Fee

Card Account Update (per ******)

*******

$******

 

 

[Signature Page Follows]

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title:  EVP, CAO & General Counsel

 

Name:  Joseph P. Murray

 

Name:  Joseph T. Ruble

 

Date:  2/28/12

 

Date:  2-28-12




 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

Attachment 1

to

The Twenty-fourth Amendment

 

 

Exhibit C-3(e)

Card Account Update ("CAU") Service

 

1.   Card Account Update ("CAU") Service.  CSG will submit a file of Customer's
Subscribers' accounts that have recurring credit and debit cards on file to
Chase Paymentech.  Chase Paymentech will update and return the updated account
information which will automatically be entered into ACP.  Updates to such
Customer's Subscribers' card accounts file may include, but are not limited to,
card expiration dates, association changes, and information related to lost or
stolen cards.  Fees assessed by Chase Paymentech for file updates will be billed
directly to Customer, per the separate merchant agreement between Customer and
Chase Paymentech.

2.    Requirements.  Customer must use Chase Paymentech for credit card
processing in order to utilize the Card Account Update Service.  Customer
acknowledges that Customer and Chase Paymentech must execute an agreement to use
the Card Account Update Service.  Customer also acknowledges that the Card
Account Update Service must be used with either CSG’s CCS® or ACSR® systems.  In
addition, Chase Paymentech will register Customer with and be responsible for
the applicable card association(s) for the card account update service.

3.    Use of Credit Information. Customer agrees that it shall keep all
information and data accessed through the Card Account Update Service strictly
confidential

4.  Intellectual Property.

(a)                  No License.  Customer will not acquire any patent rights,
copyright interest, or other right, claim, or interest in the computer programs,
forms, schedules, manuals, or other proprietary items utilized or provided by
CSG in connection with the Card Account Update Service.

(b)          Restrictions on Use.  Customer will not use or permit its
respective employees, agents and subcontractors to use the trademarks, service
marks, logos, names, or any other proprietary designations of Visa, Chase
Paymentech, MasterCard, or their respective affiliates, whether registered or
unregistered, without the prior written consent of the applicable party.

5.    Data Accuracy.  Customer acknowledges that the Card Account Update Service
is only accurate to the extent a card issuer participates in the service and
that many card issuers do not participate in the service.  Furthermore, Customer
acknowledges that CSG is not responsible in any way for the accuracy or the
completeness of data which may be accessed as part of this service.  At this
time, Card Account Update Service only supports updates provided by Visa and
MasterCard..

5.    Termination.  Visa and or MasterCard may terminate Customer’s
participation in the Card Account Update Service, or terminate the service in
its entirety, at any time.  Chase Paymentech’s bankcard processing relationship
with Customer, and thus the Card Account Update Service, may be terminated at
any time pursuant to the terms and conditions set forth in the agreement entered
into between Customer and Chase Paymentech.  CSG assumes no liability of any
kind that arises out of the termination of Customer’s participation in the Card
Account Update Service by Visa, MasterCard or Chase Paymentech.

 